Exhibit 10.1
AMENDED AND RESTATED
INVESTMENT CONSULTING AGREEMENT
     This Amended and Restated Investment Consulting Agreement (this
“Agreement”) dated as of August 14, 2008, is made between Rosenkranz Asset
Managers LLC (“Managers”), a Delaware limited liability company, and Delphi
Financial Group, Inc. (“DFG”), a Delaware corporation.
     WHEREAS, the undersigned are parties to an Investment Consulting Agreement
dated November 10, 1988 (the “Existing Agreement”);
     WHEREAS, Managers and its affiliates have demonstrated expertise in the
management and supervision of investment portfolios; and
     WHEREAS, DFG desires to continue to avail itself of the experience, sources
of information, advice and assistance of Managers for the ongoing direct and
indirect management and periodic review of the investment portfolios of DFG and
its direct and indirect non-insurance subsidiaries and subsidiaries engaged in
the business of property and casualty insurance (DFG and such direct and
indirect subsidiaries, the “Companies”), and, in connection therewith, to amend
and restate the Existing Agreement as provided herein:
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the parties hereto agree as follows:
     1. Consultation. Rosenkranz agrees to render consulting services to the
Companies concerning financial, accounting, taxation and general investment
matters, including, by way of example and not in limitation of the generality of
the foregoing, (a) assistance and advice with respect to planning, analyzing and
forecasting long-term

 



--------------------------------------------------------------------------------



 



financial outlook and needs, (b) assistance and advice with respect to locating
and analyzing investment opportunities, (c) assistance and advice with respect
to formulating and implementing investment strategies, (d) assistance and advice
with respect to locating, retaining and supervising independent investment
managers, and (e) the rendering of general investment management consultation
and business advice (the “Consulting Services”), and DFG agrees to utilize the
Consulting Services of Managers on its own behalf and on the Companies’ behalf
on the terms and conditions contained herein. In providing the Consulting
Services, Managers shall comply in all respects with the provisions of
applicable law, as well as such directions as may be furnished from time to time
by DFG’s Board of Directors.
     2. Term of Consultation. Managers shall render the Consulting Services to
DFG from the effective date of this Agreement until written notice of
termination shall have been given by either party hereto in accordance with
Paragraph 4 hereof.
     3. Compensation. As compensation for the Consulting Services of Managers
rendered hereunder, DFG shall pay to Managers a quarterly fee (the “Consultation
Fee”) equal to .05% (i.e., five basis points) multiplied by the average market
value of the Companies’ investment portfolios, taken in the aggregate, during
each calendar quarter, computed by averaging the marked-to-market value thereof
on the last business day of each month of said calendar quarter. Notwithstanding
the foregoing, the Consultation Fee shall not exceed a maximum aggregate amount
of one million eight hundred thirty-four thousand eighty-eight dollars
($1,834,788) for the four calendar quarters comprising calendar year 2008, with
such maximum amount to be escalated by a factor of ten percent (10%) for each
four calendar quarters comprising each subsequent calendar year during

 



--------------------------------------------------------------------------------



 



the term of this Agreement. Following each calendar quarter, Managers shall
furnish DFG with a detailed invoice stating the Consultation Fee for such
calendar quarter, with appropriate supporting documentation. Payment shall be
made to Managers no later than ten (10) days after receipt of such invoice.
     4. Termination. Either party shall have the right to terminate this
Agreement upon thirty (30) days’ written notice to the other party. Termination
of this Agreement shall not affect DFG’s obligation to pay to Managers (to the
extent DFG has not previously paid such amounts) the Consultation Fee for the
period prior to such termination and to reimburse expenses pursuant to
Paragraph 3 hereof to the extent they were incurred prior to such termination.
     5. Notices. Notices, demands, payments, reports and correspondence shall be
addressed to either party hereto at the address for such party set forth below
the signature of such party or such other places as may from time to time be
designated in writing to the other party.
     6. Liability of the Consultant. Managers assumes no responsibility under
this Agreement other than to perform the Consulting Services in good faith, and
Managers will not be responsible for any action of DFG or any of the other
Companies in following or declining to follow any advice or recommendation of
Managers. The parties hereto recognize and agree that the effectiveness of the
Consulting Services and the success of any actions undertaken by any Companies
in response thereto are not guaranteed or warranted by Managers.
     7. Amendment. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. No modifications or amendment
of any

 



--------------------------------------------------------------------------------



 



of the terms, conditions or provisions hereof may be made otherwise than by
written agreement signed by the parties hereto.
     8. Governing Law. The substantive laws of the State of New York shall
govern the validity, construction, enforcement and interpretation of the
provisions hereof.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date first set forth above.

            ROSENKRANZ ASSET MANAGERS LLC
      By:        /S/ ROBERT ROSENKRANZ         Robert Rosenkranz, Manager       
      DELPHI FINANCIAL GROUP, INC.
      By:        /S/ THOMAS BURGHART         Thomas Burghart        Senior Vice
President and Treasurer   

 